

117 HR 5360 IH: Freedom from Mandates Act
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5360IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mr. Biggs (for himself, Mr. Massie, Mr. Rosendale, Mr. Duncan, Mr. Hice of Georgia, Mr. Good of Virginia, Mr. Gohmert, Mr. Brooks, Mr. Taylor, Mr. Smith of Missouri, Mr. Weber of Texas, Mr. Cloud, Mr. Posey, Mrs. Lesko, Mr. McClintock, Mr. Bishop of North Carolina, Mr. Roy, Mr. Harris, Mrs. Miller of Illinois, Mr. Mooney, Mr. Norman, and Mrs. Boebert) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Education and Labor, Energy and Commerce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo nullify certain executive orders regarding COVID–19 vaccine mandates and to prohibit the Secretary of Labor from issuing a rule mandating vaccination against COVID–19, and for other purposes. 
1.Short titleThis Act may be cited as the Freedom from Mandates Act. 2.Nullification of certain Executive Orders (a)Safety protocols for Federal ContractorsExecutive Order 14042 (86 Fed. Reg. 50985, relating to ensuring adequate COVID–19 safety protocols for Federal contractors) shall have no force or effect. 
(b)COVID–19 vaccine requirementExecutive Order 14043 (86 Fed. Reg. 50989, relating to requiring COVID–19 vaccination for Federal employees) shall have no force or effect.  3.Prohibition of rules mandating vaccinationThe Secretary of Labor may not issue any rule requiring employers to mandate vaccination of employees against COVID–19 or requiring testing of employees who are unvaccinated against COVID–19. 
4.Prohibition on Medicare and Medicaid COVID–19 vaccination mandatesNotwithstanding any provision of title XI, XVIII, or XIX of the Social Security Act (42 U.S.C. 1301 et seq., 1395 et seq., 1396 et seq.), the Secretary of Health and Human Services may not require a health care provider, as a condition of participation in the Medicare or Medicaid program, to mandate vaccination of employees against COVID–19 or require testing of employees who are unvaccinated against COVID–19, and may not otherwise penalize such a provider for such provider’s failure to so mandate such vaccination or so require such testing.  